DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species in the reply filed on 30 September, 2021 is acknowledged.  The traversal is on the ground(s) that the groups I and II can be   This is not found persuasive because the search for an intermediate region scraper blade and a leading scraper blade would be inherently different.  The search for the location of an intermediate scraper blade would require a narrower, text-based search through a more limited number of classes and subclasses, while the location of a leading edge scraper blade would require a broader, more visual search through many different classes/subclasses.  Performing these two individual searches would be overly burdensome on the examiner.  Further, applicant has not submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Species A in the reply filed on 30 September, 2021 is acknowledged.  The traversal is on the ground(s) that the groups   This is not found persuasive because the searches for the scraper blade with a magnet and a scraper blade without a magnet would be inherently different.  The search for a scraper blade with a magnet would require a narrower, text-based search through a broader . 
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Species III in the reply filed on 30 September, 2021 is acknowledged.  The traversal is on the ground(s) that the groups   This is not found persuasive because the searches for electromagnets and permanent magnets are inherently different.  The search for an electromagnets would require a narrower, text-based search through a broader number of classes and subclasses, while the search for a permanent magnet would require a broader, more visual search through a limited number of subclasses.  Performing these individual searches would be overly burdensome on the examiner. Further, applicant has not submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of sub-species D in the reply filed on 30 September, 2021 is acknowledged.  The traversal is on the ground(s) that the groups   This is not found persuasive because each search for the different mounting configuration would require a narrower, text-based search through a broader number of subclasses and classes.  Performing these individual searches would be overly burdensome . 
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election with traverse of Species VI in the reply filed on 30 September, 2021 is acknowledged.  The traversal is on the ground(s) that the groups   This is not found persuasive because the search for a cleaning device body with a fluid dispensing system and a cleaning device without a fluid dispensing system are inherently different.  The search for a cleaning device with a fluid dispensing system would require a narrower, individualized text-based search through a narrower number of subclasses/classes, while a device body without the cleaning liquid system would require a broader, visual based search through a broader number of subclasses/classes. Performing these individual searches would be overly burdensome on the examiner. Further, applicant has not submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 14, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II & IV , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference Number 540 on Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “822” has been used to designate both an outward facing surface in Fig. 8B and a scraper blade mount in Fig. 8C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities: One item has multiple reference numbers.
The “opening” is called out as reference number 540 (Pg. 17, line 4) and 544 (Pg. 17, line 4)
 Interpreted as reference number 544 based off 	of Fig. 5
The “magnets” are called out as reference number 502 (pg. 16, [0043]) and 504 (pg.15, [0043]), 
Interpreted as different embodiments depending on the configuration shown from Fig. 5
The “magnetic force” are called out as reference numbers 832 (pg. 24, [0059]) and 132 (pg. 25, [0059])
Interpreted as the same magnetic force but in different places due to magnet configuration of Fig. 8D
The “contaminant particulate” are called out as reference numbers 1310 and 1410.
Interpreted as the same contaminant particulate based off of Fig. 13 and 14
The “abrasive layer” are called out as reference numbers 1400 and 1300.
Interpreted as the same abrasive layer based off of Fig. 13 and Fig 14
Appropriate correction is required.
The disclosure is objected to because of the following informalities: Reference number refers to multiple items.
The reference number 822 are called out as an outward facing surface (Pg.23, [0057]) and an arm portion (pg. 24, [0058])


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Massaro (2005/0109372).
Regarding Claim 1, Massaro teaches a cleaning system (Ref. 10, Fig. 1, [0021]) for cleaning a surface [0010] of a ferromagnetic object, the cleaning system comprising: 
a device body (Ref. 10, [0021], Fig. 1) having a guide face (Ref. 12, [0021], Fig. 1) configured for selective placement against the surface, the device body comprising a magnetic system generating a magnetic field (Ref. 10, [0021], Fig .3) configured to urge the guide face against the surface of the ferromagnetic object by a magnetic force [0014]; and 
a scraper blade (Ref. 14, [0021], Fig. 1) projecting outward from the device body to contact the surface upon placement of the guide face against the surface.

Regarding Claim 2, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the scraper blade projects outward from the device body at an orientation that 

Regarding Claim 3, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the scraper blade projects outward from the device body at an angle that is inclined relative to the guide face (Fig. 1, [0022]).  

Regarding Claim 4, Massaro teaches the limitations of claim 3, as described above, and further teaches wherein the angle is between 20 degrees and 50 degrees [0022]. 

Regarding Claim 6, Massaro teaches the limitations of claim 3, as described above, and further teaches wherein the device body is elongate along a long axis that is parallel to the guide face; and wherein a leading edge of the scraper blade (Fig. 1) is disposed at a non-orthogonal angle (Fig. 1) relative to the long axis.

Regarding Claim 10, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the device body has a control surface (Ref. 26, Fig. 1, [0025]) on an opposite side of the device body (Fig. 1) from the guide face, the control surface adapted to receive a palm of a human hand.

Regarding Claim 11, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the device body includes a handle (Ref. 26, Fig. 1, [0025]).

Regarding Claim 12, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the magnetic system includes one or more permanent magnets (Ref. 42, Fig. 3, [0024]).

Regarding Claim 17, Massaro teaches the limitations of claim 1, as described above, and further teaches wherein the scraper blade projects outward from the device body at a leading edge of the guide face (Fig. 1).

Regarding Claim 19, Massaro teaches the limitations of claim 1, as described above, and further teaches a cleaning system (Ref. 10, Fig. 1, [0021]) for cleaning a surface of a ferromagnetic object ([0010]), the cleaning system comprising: Page 5 of 10Application No. 16/566,650 Application Filing Date: September 10, 2019 Docket No. 19-1894-US-NP
a device body (Ref. 10, [0021], Fig. 1) having a guide face (Ref. 12, [0021], Fig. 1) configured for selective placement against the surface, the device body comprising a magnetic system (Ref. 10, [0021], Fig. 3) generating a magnetic field [0014] configured to urge the guide face against the surface [0014] of the ferromagnetic object by a magnetic force [0014]; and 
a scraper blade (Ref. 14, [0021], Fig. 1) mount fixed to the device body to retain a scraper blade at a fixed [0021] orientation that projects outward from the device body [0022] towards the surface upon placement of the guide face against the surface.

Claims 1, 12-13, 16, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linen (2010/0083983).
Regarding Claim 1, Linden teaches a cleaning system (Ref. 30, [0046], Fig. 2B) for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 

a scraper blade (Ref. 36, [0046], Fig. 2A) projecting outward from the device body to contact the surface upon placement of the guide face against the surface.

Regarding Claim 12, Linden teaches the limitations of claim 1, as described above, and further teaches wherein the magnetic system includes one or more permanent magnets (Ref. 34, 40 & 44, Fig. 2A, [0046]).

Regarding Claim 13, Linden teaches the limitations of claim 1, as described above, and further teaches wherein the magnetic field generated by the magnetic system is adjustable to vary the magnetic force (Ref. 36, Fig. 2B, [0046]) urging the guide face against the surface by one or more of: varying a position of the one or more permanent magnets relative to the guide face (Ref. 22, Fig. 1B, [0045]) and adding or removing the one or more permanent magnets to or from the device body.

Regarding Claim 16, Linden teaches the limitations of claim 1, as described above, and further teaches wherein the magnetic system of the device body is a first magnetic system (Ref. 12, [0046]); and 
wherein a scraper blade (Ref. 36, [0046], Fig. 2A) mount configured to retain the scraper blade includes a second magnetic system, the second magnetic system (Ref. 16, [0045], Fig. 1B) generating a second magnetic field (Ref. 16, Fig. 1A & 1B, [0045]) configured to urge the scraper blade against the surface of the ferromagnetic object by a second magnetic force (Fig. 1A & 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massaro as applied to claims 1-4, 6, 10-12, 17, and 19 above, and further in view of Lee (5,694,696).
Regarding Claim 5, Massaro teaches the limitations of Claim 3, as described above, but fails to teach the scraper blade being selectively adjusted.  Lee teaches a plane with a blade and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a layer of a surface. 
Lee teaches wherein the scraper blade is fixed to the device body via a scraper blade mount (Ref. 38, Col. 2, Line 17, Fig. 1) configured to retain the scraper blade at the angle relative to the guide face and allow a distance that the scraper blade projects outward from the device body to be selectively adjusted (Ref. 30, Fig. 1, Col. 2 Line 14).  This allows better usability on a variety of surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner, as taught by Massaro, with the scraper blade mount, as taught by Lee, to increase usability on a variety of surfaces.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden as applied to claim 1 above, and further in view of Sprung (8,161,909).
Regarding Claim 7, Linden teaches the limitations of claim 1, as described above, but fails to teach a surface-interfacing layer that includes an outward-facing surface with a lower coefficient of friction.  Sprung teaches a cleaning device and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface.  
Sprung further teaches wherein the guide face further comprises: a surface-interfacing layer that includes an outward-facing surface (Ref. 26, Fig. 1, Col 10, Line 14-22) configured to contact the surface of the ferromagnetic object, the outward-facing surface having a lower coefficient of friction (Col. 10, Line 14-22) as compared to the guide face.  Sprung teaches a benefit thereof to allow the cleaning device to slide easier across the surface (Col. 10 Line 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner, as taught by Linden, with the surface-interfacing layer, as taught by Sprung, to allow easier movement of the cleaner across the surface.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden as applied to claim 1 above, and further in view of Tsui (6,206,978).
Regarding Claim 8, Linden teaches the limitations of claim 1, as described above, but fails to 16
teach a plurality of protrusions.  Tsui teaches a cleaning tool and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner, as taught by Linden, with a plurality of protrusions, as taught by Tsui, to improve cleaning of the surface. 

Claim 9 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden as applied to claim 1 above, and further in view of Enoch (2007/0107665, “Enoch”).
Regarding Claim 9, Linden teaches the limitations of claim 1, as described above, but fails to teach an outward-facing abrasive surface.  Enoch teaches a cleaning device with magnets and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to clean a surface via a magnetic field.  
Enoch teaches wherein the guide face further comprises: a surface-interfacing layer that includes an outward-facing abrasive surface (Ref. 30, Fig. 2c, [0022]) configured to contact the surface of the ferromagnetic object.  Enoch teaches a benefit thereof to remain in contact with the surface for enhanced cleaning [0023].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner, as taught by Linden, with an abrasive surface, as taught by Enoch, to remain in better contact with the surface for enhanced cleaning. 

Regarding Claim 20, Linden teaches the limitations of claim 1, as described above, but fails to teach an outward-facing abrasive surface.  Enoch teaches a cleaning device with magnets and is 
Linden in view of Enoch teaches a cleaning system (Ref. 30, Fig. 2B, [0046], Linden) for cleaning a surface of a ferromagnetic object, the cleaning system comprising: 
a device body (Ref. 30, [0046], Fig. 2B, Linden) having an abrasive guide face (Ref. 30, Fig. 2c, [0022], Enoch) configured for selective placement against the surface, the device body comprising a magnetic system (Ref. 12, [0046], Linden) generating a magnetic field (Ref. 12, Linden) configured to urge the abrasive guide face against the surface of the ferromagnetic object by a magnetic force ([0046], Linden); and 
a scraper blade (Ref. 36, [0046], Fig. 2A, Linden) projecting outward from the device body at an angle that is inclined relative to the guide face to contact the surface upon placement of the abrasive guide face against the surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koch (2018/0281023), Priore (4,970,749), Sewell (4,884,343), Magnasco (4,574,417), and Keller (2,601,723) describe a scraping apparatus to clean a surface and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a coating from the surface of the metal sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723